            Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 1 of 12



 1   INSIGNE LLP
     TREVOR Q. CODDINGTON, PH.D. (CSB NO. 243042)
 2   trevorcoddington@sandiegoiplaw.com
     CODY R. LEJEUNE (CSB NO. 249242)
 3   codylejeune@sandiegoiplaw.com
 4   CHARLES A. BLAZER, II (CSB NO. 282495)
     charlesblazer@sandiegoiplaw.com
 5   701 Palomar Airport Rd., Suite 230
     Carlsbad, CA 92011
 6   Telephone: (858) 227-6633
     Facsimile: (858) 408-4422
 7
 8   Attorneys for Plaintiff,
     POWER DENSITY SOLUTIONS LLC
 9
10
11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
14   POWER DENSITY SOLUTIONS LLC, a                 CASE NO.: 3:19-cv-03710
15   Delaware limited liability company,
                                                    PLAINTIFF’S OPPOSITION TO
16                                     Plaintiff,
                                                    DEFENDANT’S MOTION TO DISMISS

17   v.
18   IBM CORPORATION, a New York corporation,
     and DOES 1-10, inclusive,
19
20                                  Defendants.
21
22
23
24
25
26
27
28


                                                                              3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 2 of 12



 1 I.       INTRODUCTION

 2          Plaintiff Power Density Solutions LLC (“PDS” or “Power Density”) accuses Defendant IBM
     Corporation (“IBM”) of patent infringement. In response, IBM filed a motion to dismiss (“Motion”)
 3
     pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). See Dkt. No. 34. IBM’s arguments
 4
     are either barred from being raised at the pleading stage (28 U.S.C. §1498(a) 1498 relating to the ‘992
 5 Patent and 35 U.S.C. §286 relating to the ‘901 Patent) or based on inaccurate legal analysis and
 6 distinguishable facts (general jurisdiction relating to the ‘992 Patent). Accordingly, IBM’s Motion fails
 7 for numerous reasons.
 8          First, IBM’s allegation that 28 U.S.C. §1498(a) requires that PDS file its complaint against the
     United States in the Court of Federal Claims is misplaced and inapplicable at the pleading stage.
 9
     Importantly, the Supreme Court has established – and the Federal Circuit has confirmed – that “section
10
     1498(a) is an affirmative defense rather than a jurisdictional bar.” Toxgon Corp. v. BNFL, Inc., 312
11 F.3d 1379, 1381 (Fed. Cir. 2002); citing Sperry Gyroscope Co. v. Arma Eng'g Co., 271 U.S. 232, 235–36
12 (1926). Thus, while IBM can raise §1498(a) as an affirmative defense, IBM cannot use §1498(a) as the
13 basis for dismissing – or transferring – this case. And even if it could, IBM has not presented sufficient
14 evidence to show that PDS’ patent infringement claims against IBM belong in the Court of Federal Claims.
            Second, IBM’s argument that the Court lacks general jurisdiction is misguided, as it relies on
15
     inaccurate quotes, incomplete analysis and inapposite case law which concerned a plaintiff’s allegation
16
     that a foreign corporation defendant’s subsidiary in California sufficed to establish general jurisdiction
17 based on an agency theory. IBM, to the contrary, admits that one of its four (4) “major campuses in the
18 United States” is located not only in California, but here in this district in Silicon Valley. Motion, at 2.
19 Dkt. No. 34. Accordingly, though IBM alleges that the infringing activities took place outside of
20 California, that fact is irrelevant when, as here, IBM’s contacts with California are “so continuous and
     systematic” that IBM is essentially at home in California, thus subjecting it to general jurisdiction in
21
     California. See Daimler AG v. Bauman, 134 S.Ct. 746, 749 (2014); Helicopteros Nacionales De Colombia
22
     v. Hall, 466 U.S. 408, 414, 104 S. Ct. 1868, 1872 (1984).
23          Last, the limitation period prescribed in 35 U.S.C. §286 is not jurisdictional and cannot serve as a
24 basis for IBM’s claim that the Court lacks general and specific personal jurisdiction over IBM based on
25 §286. See Hughes Aircraft Co. v. National Semiconductor Corp., 850 F. Supp. 828, 832 (N.D.Cal. 1994).
26 Accordingly, IBM cannot use §286 as a means to defeat jurisdiction at the pleading stage.
            For at least these reasons, IBM’s Motion should be denied. If the Court, however, is compelled to
27
     grant IBM’s Motion on any ground, PDS respectfully requests the opportunity to amend its complaint.
28

                                                          1
                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                   3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 3 of 12



 1 II.      FACTUAL BACKGROUND

 2          PDS accuses IBM of infringement of Power Density’s U.S. Patent No. 6,552,901 (“the ‘901
     patent”) and U.S. Patent No. 6,313,992 (“the ‘992 patent”). PDS alleges that IBM’s so-called intra-chip
 3
     enhanced cooling (“ICECool”) technology, including, but not limited to the IBM’s z/Architecture
 4
     mainframe computers utilizing vaporizable dielectric fluid cooling systems as well as IBM’s eServer Rear
 5 Door Heat eXchanger (“Cool Blue Component”) (collectively, the “Accused Products”) infringe the ‘901
 6 and ‘992 patents. See Dkt. No. 32 (“Complaint”) at ¶11-12.
 7          IBM’s presence both in California and in this District is immense and should not be understated.

 8 In this District alone, IBM maintains an office at 425 Market Street, San Francisco, California 94105. In
     addition, IBM Research-Almaden, located at 650 Harry Road, San Jose, California 95120, is a research
 9
     lab branch of IBM’s research and development division, known as IBM Research that is estimated at over
10
     540,000 square feet and was first announced in 1952. Declaration of Cody R. LeJeune In Support of
11 Plaintiff’s Opposition to Motion to Dismiss (“LeJeune Decl.”), Ex. 1. This facility has had more than
12 25,000 workers in this area at various times. LeJeune Decl., Exs. 1-2.
13          IBM has extensive ties to the state of California, particularly in the Northern District where IBM’s

14 state headquarters are located in San Jose, CA. IBM has a public-private partnership with California
     Department of Technology focused on creating a technology zSystems Apprenticeship Pilot Program.
15
     LeJeune Decl., Ex. 3. IBM has developed partnerships to use blockchain to monitor the San Joaquin River
16
     Delta in Sacramento to monitor California’s drought. LeJeune Decl., Ex. 4. IBM also has a partnership
17 with California to power the state’s CalCloud. LeJeune Decl., Ex. 5. California and IBM have a contract
18 to modernize the California DMV website. LeJeune Decl., Ex. 6. IBM has partnerships with counties in
19 the Northern District of California that uses AI to help deal with homelessness and wildfire issues. LeJeune
20 Decl., Ex. 7. IBM also has partnerships with public universities in the Northern District of California,
     including San Jose State University and University of California Davis to prepare students for knowledge
21
     in upcoming technology. LeJeune Decl., Exs. 8-9. IBM has multiple partnerships with Stanford University
22
     for Human-Centered Artificial Intelligence and Spintronics Research. LeJeune Decl., Ex. 10. IBM has a
23 partnership with the University of California San Diego to launch an aging-based AI center. LeJeune
24 Decl., Ex. 11. IBM launched a code hackathon to help find technological solutions to California’s
25 devastating wildfires. LeJeune Decl., Ex. 12. IBM hosts Data Tech Summits at its Silicon Valley lab in
26 San Jose. LeJeune Decl., Ex. 13. IBM has partnered with local police to use AI to learn where crime is
     happening in Lancaster, CA. LeJeune Decl., Ex. 14.
27
28

                                                          2
                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                   3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 4 of 12



 1           Moreover, on June 27, 2008, IBM used its Cool Blue Rear Door Heat eXchanger liquid cooling

 2 unit, one of the Accused Products, in a head-to-head vendor “chill off” in a data center in Santa Clara,
     California. LeJeune Decl., Ex. 15. Most notably, in a news release by IBM on May 10, 2007, IBM
 3
     suggested a plan for how to combat the energy crisis, including in data centers in California. The press
 4
     release stated, “In the State of California, IBM will send clients free information on provisioning
 5 technology that can reduce energy consumption to help businesses deal with the state’s acute energy
 6 crisis.” In this same statement, IBM stated the method of cooling would be IBM’s Cool Blue Rear Door
 7 Heat eXchanger “cooling doors”. LeJeune Decl., Ex. 16.
 8 III.      LEGAL STANDARD
             Here, the law of the Federal Circuit applies to determine whether the Court has personal
 9
     jurisdiction over a party in a patent infringement action. See Nuance Communs., Inc. v. Abbyy Software
10
     House, 626 F.3d 1222, 1230 (Fed. Cir. 2010).
11
             A.     28 U.S.C. §1498(a) – Court of Federal Claims Jurisdiction
12           “The Supreme Court has established that section 1498(a) is to be applied, at least with respect to
13 suits to which the United States is not a party, as a codification of a defense and not as a jurisdictional
14 statute.” Manville Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 554 (Fed. Cir. 1990), citing Sperry
15 Gyroscope, 271 U.S. at 235-36. “In such litigation between private parties, this court[, the Federal Circuit,]
     has long complied with Supreme Court precedent holding that section 1498(a) acts as a codification of a
16
     defense and not as a jurisdictional statute.” Toxgon, 312 F.3d at 1381 (quotation omitted), citing Manville
17
     Sales, 917 F.2d at 554; Sperry Gyroscope, 271 U.S. at 235-36.
18           “In other words, section 1498(a) is an affirmative defense rather than a jurisdictional bar.” Toxogon
19 Corp., 312 F.3d at 1381. Further, section 1498(a) does not deprive a district court of jurisdiction. See
20 Sperry Gyroscope, 271 U.S. at 271 (whether §1498(a) applies “goes to the merits of the matter, and not
21 merely to the question of jurisdiction”).
             B.     General Jurisdiction
22
             A court is said to have general jurisdiction over a defendant when that defendant’s “contacts with
23
     a forum are ‘continuous and systematic,’” and in such case, the defendant “may be subject to jurisdiction
24 even when the cause of action has no relation to those contacts.” Red Wing Shoe Co. v. Hockerson-
25 Halberstadt, Inc., 148 F.3d 1355, 1359 (Fed. Cir. 1998) (quoting Helicopteros Nacionales, 466 U.S. at
26 414-16). When a defendant’s contacts with a forum are “so continuous and systematic” that it is
27 “essentially at home” in that forum, the defendant is subject to general jurisdiction in that forum. See
     Daimler AG, 134 S.Ct. at 749; Helicopteros Nacionales, 104 S. Ct. at 1872.
28

                                                           3
                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                     3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 5 of 12



 1           C.      Specific Jurisdiction

 2           The test for specific jurisdiction examines a defendant’s minimum contacts with a forum, i.e., the
     number and nature of a defendant’s contacts with that forum. Red Wing Shoe Co., 148 F.3d at 1359. “In
 3
     general, when the cause of action at issue ‘arises out of or relates to’ those contacts, a court may properly
 4
     assert personal jurisdiction, even if those contacts are ‘isolated and sporadic.”’ Id. (quoting Burger King
 5 Corp. v. Rudzewicz, 471 U.S. 462, 472-73 (1985)).
 6        The Federal Circuit “applies a three prong test to determine if specific jurisdiction exists: (1)
 7 whether the defendant purposefully directed activities at residents of the forum; (2) whether the claim
 8 arises out of or relates to those activities; and (3) whether assertion of personal jurisdiction is reasonable
     and fair.” Nuance Communs., 626 F.3d at 1231.
 9
             Importantly, the “Supreme Court advises that the third factor applies only sparingly.” Id. Further,
10
     the Federal Circuit has held that “[w]ithout discovery and a record on jurisdiction, this court must resolve
11 all factual disputes in the plaintiff’s favor.” Id.
12          D.     35 U.S.C. §286 – Damages Period Limitation
13           As it relates to patent cases, “the limitation period prescribed in 35 U.S.C. § 286 is not
14 jurisdictional.” Hughes Aircraft, 850 F.Supp. 828 at 832 (N.D. Cal. 1994). “It is also clear that
15 section 286 is not a ‘defense’ in the traditional sense of the word, as the statute does not bar a cause of
     action for infringement; it merely limits the time frame for which damages can be incurred.” Bradford
16
     Co. v. Jefferson Smurfit Corp., 2001 WL 35738792, at *9 (Fed. Cir. 2001) (emphasis added), quoting
17
     Standard Oil Co. v. Nippon Shokubai Kagaku Kogyo Co., 754 F.2d 345, 347 (Fed. Cir. 1985).
18 IV.       ARGUMENT
19           A.     This Case Cannot Be Transferred or Dismissed At The Pleading Stage Based on 28
             U.S.C. §1498(a)
20
21           IBM improperly seeks to dismiss PDS’ complaint based on section 1498(a). Indeed, as the

22 Supreme Court has long held, section 1498(a) cannot be used as a jurisdictional statute to dismiss (or
     transfer) a case between two private parties. See Toxgon, 312 F.3d at 1382 (“Since section 1498(a) is
23
     an affirmative defense rather than a jurisdictional bar, the district court cannot dismiss this action under
24
     Federal Rule of Civil Procedure 12(b)(1). If appropriate, a defense arising under section 1498(a) should
25 be resolved by summary judgment under Rule 56 rather than a motion to dismiss under Rule 12.”); see
26 also Crater Corp. v. Lucent Techs., Inc., 255 F.3d 1361, 1364, 1369 (Fed. Cir. 2001), quoting 28 U.S.C.
27 § 1338(a); Leatherman Tool Group Inc. v. Cooper Indus., Inc., 131 F.3d 1011, 1013 (Fed. Cir. 1997)
28 (ruling that a “district court had original jurisdiction over the case by reason of [plaintiff’s] patent claims”

                                                           4
                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                      3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 6 of 12



 1 because the “district court's dismissal of [plaintiff’s] patent infringement claim based upon § 1498(a) could
 2 not be a dismissal for lack of jurisdiction”).
             IBM has not provided any legal authority that supports its position. Importantly, nothing in IBM’s
 3
     Motion authorizes a district court to dismiss a case at the pleading stage under Rule 12 based on section
 4
     1498. The case law is clear that IBM cannot rely on section 1498 to have PDS’ patent infringement claims
 5 against IBM dismissed at the pleading stage based on Rule 12.
 6         Instead of relying on the law (which does not support its position), IBM relies on
 7 acknowledgements found in an IBM Research Blog and an IEEE publication.1 The acknowledgement
 8 from the IBM Research Blog includes only a reference to the U.S. Defense Advanced Research Projects
     Agency (“DARPA”) regarding the ICECool Fundamentals Program (“ICECool”), but nothing to indicate
 9
     that IBM’s infringing activities are subject to protection under section 1498. In fact, the acknowledgement
10
     itself says that the “project was supported in part by DARPA.” Motion at 7. The words “in part” from the
11 research blog acknowledgement certainly imply that other entities, other than DARPA and likely IBM
12 itself, contributed to the project. Further, the acknowledgement from the IEEE publication mentions only
13 “technical support and guidance” from DARPA and “support” from some individuals at DOE.
14           Simply put, even if the law were on IBM’s side – which it is not – IBM has not set forth sufficient
     evidence to show that PDS’ patent infringement claims are subject to section 1498.
15
             B.     The Court Has Both General and Specific Personal Jurisdiction Over IBM
16
             IBM’s continuous and systematic presence throughout California and in this District clearly shows
17
     that this Court has general jurisdiction over IBM. Further, IBM’s significant contacts in California, and
18 specifically this District, confirm that the Court has specific jurisdiction over IBM.
19
20                  1.    IBM’s Continuous and Systematic Contacts in this Forum Satisfy the
                    General Jurisdiction Requirements
21
             IBM’s presence in California is so “continuous and systematic” that IBM is essentially “at home”
22
     in California. See Daimler AG, 134 S.Ct. at 749. IBM maintains several major facilities in California and
23
24
     1
25     PDS propounded discovery requests on IBM that requested information concerning contracts with
     DARPA for the ICECool program, but IBM’s responses were grossly deficient. IBM did not even include
26   a client declaration regarding its claims that all activities regarding ICECool were performed solely for
     the U.S. government. It has supplied only attorney argument in the Motion. PDS is in the process of
27   meeting and conferring with IBM regarding IBM’s discovery deficiencies, but neither PDS nor this Court
     have sufficient information to confirm that the claims relating to the ‘992 Patent are solely governed by
28   section 1498.

                                                          5
                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                   3:19-cv-03710
                 Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 7 of 12



 1 specifically in this District. The facilities are not owned by an affiliate of IBM’s, or a subsidiary – in
 2 contrast to the facts in IBM’s heavily relied-upon Daimler case. Id. Instead, and as IBM has itself
     confirmed, the IBM Research-Almaden campus, one of the facilities owned and operated by IBM, is
 3
     considered – by IBM itself as set forth in its Motion – to be one of IBM’s four (4) major campuses in the
 4
     United States. See Motion at 2.
 5             IBM maintains an office at 425 Market Street, San Francisco, California 94105. In addition, IBM
 6 Research-Almaden, located at 650 Harry Road, San Jose, California 95120, is a research lab branch of
 7 IBM’s research and development division, known as IBM Research that is estimated at over 540,000
 8 square feet and was first announced in 1952. LeJeune Decl., Ex. 1. This facility has had more than 25,000
     workers in this area at various times. LeJeune Decl., Ex. 1-2. IBM’s relationship with the state of
 9
     California itself is well-documented, as highlighted in the examples above. See supra Part II (Factual
10
     Background); LeJeune Decl., Exs. 1-16.
11             Further, IBM is registered to do business in California and has continuously maintained its status
12 as a corporation that regularly transacts business within California since 1934.2 IBM would only have to
13 register with the California Secretary of State if it “transact[s] intrastate business” by “entering into
14 repeated and successive transactions of its business in this state, other than interstate or foreign
     commerce.” Cal. Corp. Code § 191. Notably, IBM would not have to maintain its registration if it only
15
     “effect[ed] sales through independent contractors,” or “solicit[ed] or procur[ed] orders.” Cal. Corp. Code
16
     § 191(c)(5)-(6).
17             Accordingly, IBM’s presence in California constitutes the required “continuous and systematic”
18 contact with California. See Red Wing Shoe Co., 148 F.3d at 1359.
19             Therefore, because IBM maintains such continuous and systematic contacts with California,

20 IBM’s contentions that the Accused Products are not manufactured, developed or sold at this facility is
     irrelevant. See id., quoting Helicopteros, 466 U.S. at 414-16 (“a defendant whose contacts with a forum
21
     are ‘continuous and systematic’ may be subject to jurisdiction even when the cause of action has no
22
     relation to those contacts.”) (emphasis added).
23
                      2.      IBM’s Reliance On Daimler is Misleading
24             IBM goes to great lengths to compare the facts here to those of Daimler. Daimler did not in fact
25 hold that a corporation is subject to general personal jurisdiction only where it is incorporated and where
26
27
     2
         IBM’s entity details can be found at https://businesssearch.sos.ca.gov/CBS/Detail, last retrieved on
28 January 21, 2020.

                                                            6
                                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                     3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 8 of 12



 1 it has its principal place of business. Instead, Daimler concerned a plaintiff’s allegation that a foreign
 2 corporation defendant’s subsidiary in California sufficed to establish general jurisdiction based on an
     agency theory. See Daimler AG, 134 S.Ct. at 749. The case was predicated on the California contacts of a
 3
     Daimler subsidiary in the United States, Mercedes Benz, that distributed automobiles in California. Id.
 4
     Daimler, in clarifying Goodyear v. Brown, did not hold that a corporation is subject to general jurisdiction
 5 only in a forum where it is incorporated or has its principal place of business. Id. citing Goodyear Dunlop
 6 Tires Operations, S. A. v. Brown, 564 U. S. 915 (2011). Rather, the court in Daimler cited those places as
 7 examples of all-purpose forums. Id. Daimler then reiterated that general jurisdiction is found where a
 8 corporation’s affiliations with the state are so continuous and systematic as to render it essentially “at
     home” in the forum state. Id.
 9
             IBM also incorrectly alleges that Daimler holds that general jurisdiction would only be appropriate
10
     where the magnitude of a corporation’s business activities in the forum state substantially exceeds the
11 magnitude of the corporation’s activities in other places. Motion at 9, n.5. Daimler says nothing of the
12 sort, nor would such a rule make sense. The activities of a ubiquitous nationwide corporation in a single
13 state will always be exceeded by the total magnitude of its activities elsewhere.
14           Here, unlike in Daimler, PDS does not rely on a subsidiary or agency theory to establish general
     jurisdiction. IBM admits to having one of its four (4) major United States located in this jurisdiction and
15
     specifically in this district. Thus, this Court has general jurisdiction over IBM.
16
                     3.     IBM Is Also Subject to Specific Jurisdiction3
17
             In addition to IBM’s contacts with the forum that it alleges do not relate to the accused technology,
18 IBM has also availed itself of the benefits of this forum by engaging with contacts in the forum that directly
19 relate to the Accused Products. IBM is thus subject to specific jurisdiction as well as general jurisdiction.
20           “In the ordinary patent infringement suit, the claim asserted by the patentee plaintiff is that some

21 act of making, using, offering to sell, selling, or importing products or services by the defendant constitutes
     an infringement of the presumptively valid patent named in suit.” Avocent Huntsville Corp. v. Aten Int’l
22
     Co., 552 F.3d 1324, 1332 (Fed. Cir. 2008). “Thus, for purposes of specific jurisdiction, the jurisdictional
23
     inquiry is relatively easily discerned from the nature and extent of the commercialization of the accused
24
25
26
27   3
       IBM only asserts that it is not subject to specific jurisdiction regarding PDS’ cause of action for
     infringement of the ‘992 Patent. IBM does not contest that it is subject to specific jurisdiction regarding
28   the causes of action for infringement of the ‘901 Patent.

                                                           7
                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                     3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 9 of 12



 1 products or services by the defendant in the forum.” Id. “In such litigation, the claim both ‘arises out of’
 2 and ‘relates to’ the defendant’s alleged manufacturing, using, or selling of the claimed invention.” Id.
             Indeed, IBM’s contacts with California confirm that IBM has a presence, and has commercialized
 3
     the accused technology, in California and this District and thus satisfies the minimum contacts requirement
 4
     for specific jurisdiction.
 5           More specifically, IBM’s contacts with California satisfy all three prongs of the jurisdictional test
 6 set forth by the Federal Circuit. To determine whether specific jurisdiction exists, the “Federal Circuit
 7 applies a three prong test to determine if specific jurisdiction exists: (1) whether the defendant
 8 purposefully directed activities at residents of the forum; (2) whether the claim arises out of or relates to
     those activities; and (3) whether assertion of personal jurisdiction is reasonable and fair.” E.g., id. at 1231.
 9
     By undertaking the activities outlined above, IBM has purposefully directed activities at residents of the
10
     forum, thus satisfying the first prong. PDS’ infringement claims arise out of those activities, as IBM is
11 supplying the accused technology across the state of California, which satisfies the second prong.
12        In addition, assertion of personal jurisdiction over IBM in California and this District is certainly
13 reasonable and fair. IBM’s presence in California is so large that it should have no problem defending
14 itself in the jurisdiction in which it has supplied the accused products and technology. Indeed, IBM has
     “availed [itself] of the privilege of conducting business [here] and because [its] activities are shielded by
15
     ‘the benefits and protections’ of the forum’s laws it is presumptively not unreasonable to require [IBM]
16
     to submit to the burdens of litigation in [this] forum as well.” Burger King, 105 S. Ct. at 2184.
17           Finally, while IBM is correct that to prove infringement of a method patent a plaintiff must show
18 that every step of the method is performed in the claimed order, “nothing in Twombly or Iqbal demands
19 this level of factual specificity at the pleading stage.” In re Bill of Lading Transmission & Processing Sys.
20 Patent Litig., 681 F.3d 1323, 1342 (Fed. Cir. 2012) citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544
     (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Indeed, “[s]uch a requirement would be
21
     dangerously close to requiring a plaintiff to prove he is entitled to relief at the pleading stage.” Id.
22
             C.      PDS’ Complaint States a Claim for Infringement of the ‘901 Patent
23
             PDS’ claims of infringement relating to the ‘901 Patent are sufficient to withstand IBM’s Rule
24 12(b)(6) attacks. IBM’s arguments are flawed for several reasons.
25                1.     Damages Are Not Relevant at The Pleading Stage
26           First, the limitation period prescribed in 35 U.S.C. §286 is not jurisdictional and cannot serve as a

27 basis for IBM’s claim that the Court lacks general and specific personal jurisdiction over IBM. See Hughes
     Aircraft, 850 F. Supp. at 832. Indeed, “the limitation period prescribed in 35 U.S.C. § 286 is not
28

                                                            8
                                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                       3:19-cv-03710
              Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 10 of 12



 1 jurisdictional.” Id. “It is also clear that section 286 is not a ‘defense’ in the traditional sense of the word, as
 2 the statute does not bar a cause of action for infringement; it merely limits the time frame for which
     damages can be incurred.” Bradford, 2001 WL 35738792, at *9 (emphasis added). Importantly, “the only
 3
     effect § 286 has is to prevent any recovery ... for any infringement committed more than six years prior to
 4
     the filing of the complaint.” Standard Oil, 754 F.2d at 347-48 (internal quotations omitted).
 5           IBM’s attacks on the Complaint that relate to section 286 are not relevant here at the pleading
 6 stage, and therefore PDS’ claims must survive.
 7                   2.       PDS’ Allegations and Claim Chart Satisfy Rule 12
 8           Second, PDS’s allegations and claim chart included with the Complaint satisfy Rule 12. A plaintiff

 9 alleging patent infringement is not required to use an element by element analysis, but instead can include
     allegations in the complaint that “largely track[] the language of the claims.” Avago Techs. Gen. IP
10
     (Singapore) PTE Ltd. v. Asustek Computer, Inc., 2016 WL 1623920, at *4 (N.D. Cal. Apr. 25, 2016). This
11
     suffices under the Twombly-Iqbal standard. Id. This District Court has noted that “nothing about Twombly
12 and Iqbal suggests that a patent infringement complaint that largely tracks the language of the claims to
13 allege infringement is insufficient per se,” and that such allegations are sufficiently specific to provide
14 notice to a defendant. Id. Accordingly, the Northern District of California “generally has not required
15 detailed infringement theories until the time that infringement contentions are served, which is typically
     several months after a complaint has been filed.” Id.; see Northern District of California Local Patent
16
     Rules, Rule 3-1 (Disclosure of Asserted Claims and Infringement Contentions).
17
             PDS identified IBM’s products that infringe the ‘901 Complaint by stating that “IBM is has been
18 making, using, selling, offering for sale, importing, and/or exporting products that infringe the ‘901 patent
19 including without limitation IBM’s z/Architecture mainframe computers utilize vaporizable dielectric
20 fluid cooling systems as well as IBM’s sServer Rear Door Heat eXchanger.” Complaint, at ¶12. In
21 addition, PDS provided a claim chart for one of the versions of the z/Architecture versions – the zSeries
     900 – as being representative of the zArchitecture series. At the pleading stage, PDS is not required to do
22
     more. See In re Bill of Lading, 681 F.3d at 1342 quoting Iqbal, 556 U.S. at 678 (“At this stage of the
23
     litigation a plaintiff is only required to plead enough facts to enable a court to draw the reasonable
24 inference that the defendant is liable for the misconduct alleged.”). Thus, PDS has satisfied its burden
25 under Rule 12, Twombly, Iqbal, and this District’s Patent Local Rules, and therefore PDS’ claims must
26 proceed.
             Finally, as set forth above, IBM’s reliance on section 286 regarding damages is but a red herring.
27
     Accordingly, PDS’ allegations in the Complaint meet the pleading standard required by law.
28

                                                            9
                                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                        3:19-cv-03710
              Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 11 of 12



 1          D.      The Complaint Properly Pleads Direct and Indirect Infringement

 2          To state a claim for inducement of infringement, plaintiff must show that (1) there has been direct
     infringement, and (2) the alleged infringer knowingly induced infringement and possessed the specific
 3
     intent to encourage another’s infringement. Winn, Inc. v. Eaton Corp., 272 F. Supp 2d 968, 974-75 (C.D.
 4
     Cal. 2003). The specific intent for inducing infringement relates to the acts themselves and not for the
 5 ultimate infringement. See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir.
 6 1990) (“we are of the opinion that proof of the actual intent to cause the acts which constitute the
 7 infringement is the necessary prerequisite to finding active inducement.”).
 8          The Complaint clearly pleads numerous facts that, taken as true, show that induced infringement
     is plausible. See Proxyconn Inc. v. Microsoft Corp., 2012 WL 1835680, at *6 (C.D. Cal. 2012) (citing
 9
     Groupon Inc. v. MobGob LLC, 2011 WL 2111986 (N.D. Ill. 2011) (noting that a complaint properly
10
     alleges induced infringement where it alleges actual knowledge without specifying when it was acquired
11 “because a motion to dismiss requires all inferences to drawn in the plaintiff’s favor.”). For example, the
12 Complaint pleads there has been direct infringement. See Complaint at ¶¶ 9-12, 15-17, 24-26. Further, the
13 Complaint clearly alleges that IBM intended its customers and users to participate in infringing activities
14 when they use the infringing products. Id at ¶¶ 13, 18, 27. Accordingly, PDS has adequately stated claims
     for both direct and indirect infringement.
15
     V.     CONCLUSION
16
            Based on the foregoing, IBM’s Motion should be denied in its entirety. If the Court is inclined to
17 grant any part of this Motion, PDS requests the opportunity to amend its Complaint.
18
19
20 Dated: January 24, 2020                          INSIGNE LLP

21
                                                     By:    /s/Cody R. LeJeune
22                                                          Trevor Q. Coddington, Ph.D.
                                                            Cody R. LeJeune
23
                                                            Charles R. Blazer, II
24                                                          701 Palomar Airport Rd., Suite 230
                                                            Carlsbad, CA 92011
25                                                          Phone: (858) 227-6633
                                                            Fax: (858) 405-4422
26
                                                            Attorneys for Plaintiff,
27
                                                            POWER DENSITY SOLUTIONS LLC
28

                                                           10
                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                  3:19-cv-03710
               Case 3:19-cv-03710-RS Document 36 Filed 01/24/20 Page 12 of 12



 1                                       CERTIFICATE OF SERVICE

 2
            I hereby certify that on January 24, 2020, I caused a copy of the foregoing
 3              PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
 4   and attachments thereto to be served via the Court’s CM/ECF system to counsel for all parties and their
     counsel of record, who are deemed to have consented to electronic service using the Court’s CM/ECF
 5
     system.
 6
            I declare under penalty of perjury under the laws of the United States of America that the foregoing
 7 is true and correct.
 8 Dated: January 24, 2020                         INSIGNE LLP
 9
10                                                  By:    /s/Cody R. LeJeune
                                                           Trevor Q. Coddington, Ph.D.
11
                                                           Cody R. LeJeune
12                                                         Charles R. Blazer, II
                                                           703 Palomar Airport Rd., Suite 210
13                                                         Carlsbad, CA 92011
                                                           Phone: (858) 227-6633
14                                                         Fax: (858) 405-4422
15
                                                           Attorneys for Plaintiff,
16                                                         POWER DENSITY SOLUTIONS LLC

17
18
19
20
21
22
23
24
25
26
27
28

                                                          11
                               PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                                   3:19-cv-03710
